Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The examiner acknowledges the claims filed on 8/20/2021.  At this point claims 2-52 are pending in the instant application and ready for examination by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 7/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,934,364 and 10,360,499 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Comment:
2.	In order to move prosecution forward, the examiner reached out to Mr. Aaron Parker (Reg. No. 74355). No reply was received. Based on experience, the examiner reached out to Ms. Westin (Reg. No. 52353) for possible assistance. Ms. Westin replied and between two conversations, terminal disclaimers were filed in regards to U. S. Patents. 9,934,364 and 10,360,499. 
	The Office would like to thank Ms. Westin for her professional assistance in moving this application towards completion. 

Examiner’s Amendment
3.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Ms. Westin on 7/21/2021.
	The application has been amended as follows:
Claim 3. (Cancelled)
Claim 30. (Cancelled)


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Coughlan whose telephone number is (571) 272-5990, Monday through Friday from 7:15 a.m. to 3:45 p.m. or contact the Supervisor Mr. Li Zhen at (571) 272-3768.

/P. C./
Examiner, Art Unit 2121
Peter Coughlan
Patent Examiner



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121